DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is in response to the Applicant’s filing on 08/26/2020. Claims 1–20 are pending and are examined below.

Claim Objection(s)
Claims 2, 9, & 15 are objected to because of the following informalities:
	As to claims 2, 9 & 15,  claim element “the second parking” appears to be missing the word spot; i.e., the claim element appears that it should rather read “the second parking spot”.
Appropriate correction is required. 

Claim Rejection(s)—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 7, 8, 12, 14, 18, & 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of determining in which parking spot to park based on potential power generation without significantly more.
Independent claims 1, 8, & 14 recite: 
“determining that a first parking spot and a second parking spot are available”
“determining a parking duration”
“determining a first shading area … and a second shading area”
“determining potential power generation”
“determining … in which parking spot to park”
The broadest reasonable interpretation of these claims can be performed in the mind. determining  is a process that can be performed in the human mind, or by a human using a pen and paper. As a matter of fact, determining in which parking spot to park based on potential power generation is a form of observation, evaluation, judgement, and opinion which have been held to be mental processes by the courts. If a claim limitation, under its broadest reasonable interpretation can be performed in the mind, then the claim is an abstract idea—specifically, a mental process. See MPEP 2106.04(a)(2).
The judicial exception is not integrated into a practical application. The claim recites generic computing components, i.e. a memory and processors, that are recited at a high level of generality such that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components.
Likewise, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. 
Claims 5 & 7 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to additional mental steps—i.e. generating a 3D model, determining a shading area based on a 3D model—or insignificant extra-solution activity—i.e., receiving a user input (a form of mere data gathering). Claim 12 depend from claim 8, but do not render the claimed invention patent eligible for at least the same reasons as claim 5.  Claims 18 & 20 depend from claim 14, but do not render the claimed invention patent eligible for at least the same reasons as claims 5 & 7.  
Accordingly, claims 1, 5, 7, 8, 12, 14, 18, & 20 are rejected under 35 U.S.C. § 101.
Examiner notes that claims 2–4, 6, 9–11, 13, 15–17, & 19 would render the claimed invention patent eligible if included in the independent claims because they are geared towards parking the vehicle. These claimed limitations make the claimed invention patent eligible because an actual change is effected on the vehicle in order to park the vehicle. 

Claim Rejection(s)—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5, 7–12, 14–18, & 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Chelian (US20190382001A1; hereinafter referred to as Chelian) in view of Gaither (US20190248243A1; hereinafter referred to as Gaither).

As to claim 1, Chelian discloses a method for parking a vehicle, comprising:
determining that a first parking spot and a second parking spot are available within a line of sight via a vehicle sensor (The parking area constraint may include metes and bounds of the parking area defining a spatial region available for parking the mobile machine and may include individual parking positions. See at least ¶ 20. The parking module 120 may obtain the parking area constraint described above … by using visual recognition techniques …. visual recognition techniques may include sensory input. See at least ¶ 42);
determining a parking duration based on a current location of the vehicle (The time constraint may define a time period that the mobile machine may be designated or permitted to park in the parking area. Examples of time constraints may include permissible parking times or days in the parking area, a maximum duration of parking in the parking area, maintenance times (e.g., street-cleaning times, garbage pick-up times, delivery times, etc.), and construction. [i.e., a time constraint on parking—that is, a parking duration—may be determined based on information related to a current location of the vehicle—that is, information from the parking information database that provides parking durations at a vehicle’s current location]. See at least ¶ 24);
determining a first shading area for the first parking spot and a second shading area for the second parking spot based on the parking duration (The shadow-position relationships 117 may include the amount of shade coverage of the parking area …. For example, a first parking position … may have a shade coverage of 75% during a time period, [and] a second parking position … may have a shade coverage of 95% during the time period [i.e., a first and a second shading area may be determined based on a time period]. See at least ¶ 69, FIG. 1B. The shadow-position relationships 117 may include the amount of shade coverage of the parking area/parking position … for a given time period defined as the time constraint [i.e., the time period is analogous to the parking duration]. See at least ¶ 70.);
determining, based on the first shading area and the second shading area, potential power generation at the first parking spot and the second parking spot during the parking duration (Another type of input used to determine the selectable parking positions may include … a predicted charge level of the battery system. See at least ¶ 28. The selectable parking positions 125 and any trajectories between the selectable parking positions 125 may be ranked with a ranking 130. The ranking 130 may be based on … shade_desired …. shade_desired may equal zero (=0) if the solar panel output of solar panels on the mobile machine needs to increase. [i.e., one or more parking positions may be ranked on an associated potential power generation]. See at least ¶ 72; see also ¶ 73); and
determining, based on the potential power generation at the first parking spot and the second parking spot during the parking duration, in which parking spot to park (The parking module 120 may select the parking position 140 or the parking position 145 based on one of the respective parking positions ranking higher than the other. See at least ¶ 86).
Chelian fails to explicitly disclose determining a parking duration based on a user profile.
However, Gaither teaches determining a parking duration based on a user profile (This time [i.e., parking duration] may be predicted based on historical driving records or a historical or learned driver profile. See at least ¶ 73). 
Chelian discloses a method for parking a vehicle comprising determining a parking duration based on a current location of the vehicle. Gaither teaches determining a parking duration based on a user profile. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chelian and include the feature of determining a parking duration based on a user profile, as taught by Gaither, because it is a useful feature in the art of vehicle parking. For example, a user profile may indicate how long a user tends to park at a certain location. This information may be useful for determining a parking duration at a certain location. Accordingly, the incorporation of this feature enhances vehicle parking.

Independent claims 8 & 14 are rejected under the same rationale as claim 1 as the claims recite nearly identical subject matter but for minor differences.

As to claims 2, 9, & 15, Chelian discloses:
determining a first energy cost to navigate to the first parking spot, and a second energy cost to navigate to the second parking spot (The parking module 120 may predict an amount of energy use required to move the mobile machine along a trajectory. For example, a total amount of energy required to move the mobile machine from the first target location to the parking position 140 may be X amount of energy. See at least ¶ 89, FIG. 1B);
determining the first energy cost is lower than the second energy cost (If the predicted amount of energy required to move the mobile machine along the given trajectory is small (E.g., the normalized energy required is a low percentage such as 5%, 10% or some other suitable percentage), then the given trajectory may be ranked high and, in turn, selected by the parking module 120. Alternatively, if the predicted amount of energy required to move the mobile machine along the given trajectory is large (e.g., the normalized_energy_required is a high percentage such as 75%, 50% or some other suitable percentage), then the given trajectory may be ranked low and, in turn, affirmatively deselected or not selected by the parking module 120. See at least ¶ 90);
determining, based on the first energy cost being lower than the second energy cost and the potential power generation at the first parking spot and the second parking, to park at the first parking spot instead of the second parking spot (If the predicted amount of energy required to move the mobile machine along the given trajectory is small (e.g., the normalized energy required is a low percentage such as 5%, 10% or some other suitable percentage), then the given trajectory may be ranked high and, in turn, selected by the parking module 120. Alternatively, if the predicted amount of energy required to move the mobile machine along the given trajectory is large (e.g., the normalized_energy_required is a high percentage such as 75%, 50% or some other suitable percentage), then the given trajectory may be ranked low and, in turn, affirmatively deselected or not selected by the parking module 120. See at least ¶ 90. Another type of input used to determine the selectable parking positions may include … a predicted charge level of the battery system. See at least ¶ 28. The selectable parking positions 125 and any trajectories between the selectable parking positions 125 may be ranked with a ranking 130. The ranking 130 may be based on … shade_desired …. shade_desired may equal zero (=0) if the solar panel output of solar panels on the mobile machine needs to increase. [i.e., one or more parking positions may be ranked on an associated potential power generation]. See at least ¶ 72; see also ¶ 73); and
parking the vehicle at the first parking spot (After determining the highest ranking selectable parking position 125 and selecting the highest ranking selectable parking position 125, the parking module 120 may cause the mobile machine to park at, for example, the parking position 140. See at least ¶ 87).

As to claims 3, 10, & 16, Chelian discloses:
determining a first risk level for the first parking spot, the first risk level indicative of availability of the first parking spot during the parking duration (The time constraint may define a time period that the mobile machine may be designated or permitted to park in the parking area. See at least ¶ 24. The selectable parking positions 125 may be based on … the time constraint. See at least ¶ 46, FIG. 1B);
determining a second risk level for the second parking spot, the second risk level indicative of availability of the second parking spot during the parking duration (The time constraint may define a time period that the mobile machine may be designated or permitted to park in the parking area. See at least ¶ 24. The selectable parking positions 125 may be based on … the time constraint. See at least ¶ 46, FIG. 1B);
determining that the first risk level is lower than the second risk level (In these or other embodiments, the factors 112 a may affect the constraints 105. For example, the time of year may affect the parking constraint. For instance, given a time of year as basketball season for professional basketball, a “home” game may result in unavailable parking areas and/or new parking areas near the “home” arena on the date of each “home” game [i.e., a first risk level of a first parking space that is not associated with basketball games may be determined to be lower than a second risk level associated with a second parking space associated with basketball games]. See at least ¶ 38, FIG. 1B);
determining to park at the first parking spot instead of the second parking spot (The selectable parking positions 125 may be based on … the time constraint. See at least ¶ 46, FIG. 1B. After determining the highest ranking selectable parking position 125 and selecting the highest ranking selectable parking position 125, the parking module 120 may cause the mobile machine to park at, for example, the parking position 140. See at least ¶ 87); and
parking the vehicle at the first parking spot (After determining the highest ranking selectable parking position 125 and selecting the highest ranking selectable parking position 125, the parking module 120 may cause the mobile machine to park at, for example, the parking position 140. See at least ¶ 87).

As to claims 4, 11, & 17, Chelian discloses:
determining that a third parking spot is available after the vehicle has parked at the first parking spot or the second parking spot for a time period (The selectable parking positions 125 may include a first parking position, a second parking position, up to an nth parking position [i.e., at least a third parking position, up to an nth parking position, may be considered for availability]. See at least ¶ 45, FIG. 1B. If, after … determining another higher ranking selectable parking position 125 …, then the parking module 120 may cause the mobile machine to move to a different parking position [i.e., after being parked at a first or second position for a time period, a third parking spot may be determined to be a higher rank]. See at least ¶ 92. See also ¶ 91, which discusses that mobile machine parameters may be updated during a time period. See also ¶ 74, which discusses that a mobile machine may move from one parking position to another parking position during a time period);
determining that a third shading area for the third parking spot is smaller than the first shading area and the second shading area (If shade is not desired, however, the parking position 140 [i.e., representative of the third parking spot] may rank higher than the parking position 145 because the parking position 140 may be shaded comparatively less than the parking position 145. See at least ¶ 85, FIG. 1C. If, after … determining another higher ranking selectable parking position 125 …, then the parking module 120 may cause the mobile machine to move to a different parking position. See at least ¶ 92);
determining to park at the third parking spot (If, after … determining another higher ranking selectable parking position 125 …, then the parking module 120 may cause the mobile machine to move to a different parking position. See at least ¶ 92); and
autonomously navigating the vehicle to the third parking spot (The mobile machines may be autonomous. See at least ¶ 15. If, after … determining another higher ranking selectable parking position 125 …, then the parking module 120 may cause the mobile machine to move to a different parking position. See at least ¶ 92).

As to claim 5, 12, & 18, Chelian discloses:
generating a 3D model of surroundings of the vehicle based on the parking duration, wherein the 3D model is indicative of a change in a solar path during the parking duration (The metes and bounds of the shadow may be … 3-dimensional (e.g., an arbitrary X-Y-Z plane describing a volume of coverage by the shadow) [i.e., a 3D model of a shadow, which is associated with a solar path, is generated]. See at least ¶ 63. The shadow profiles 115 may define the metes and bounds of a respective shadow as a function of time, e.g., the time period. As time changes, the sun changes position relative to any given object, including shade-providing objects …. Thus, in some embodiments, the shadow profiles 115 may include movement of the respective shadows during the time period [i.e., the 3D model is indicative of a change in a solar path]. See at least ¶ 65); and
determining the first shading area and the second shading area based on the 3D model (The parking module 120 may determine the shadow-position relationships 117 by associating the shadow profiles 115 with particular parking positions such as the first parking position and the second parking position in the parking area. See at least ¶ 71, FIG. 1B).

As to claims 7 & 20, Chelian discloses receiving a user input indicative of parking at the first parking spot or the second parking spot (The parking module 120 may obtain the parking area constraint described above, if visually designated, by using visual recognition techniques. Such visual recognition techniques may include user inputs. See at least ¶ 42).

Claims 6, 13, & 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Chelian in view of Gaither as applied to claim 1 above, further in view of Bell et al. (US20150175024A1; hereinafter referred to as Bell).

As to claims 6, 13, & 19, Chelian discloses:
	determining to park at the first parking spot with a first orientation of the vehicle for a first time period based on the parking duration and the first shading area (The shadow-position relationships 117 may include the amount of shade coverage of the parking area …. For example, a first parking position within the parking area … may have a shade coverage of 75% during a time period, [and] a second parking position within the parking area … may have a shade coverage of 95% during the time period [i.e., a factor that may affect the ranking of a parking position is shade coverage in a time period, said time period associated with a parking duration and a first shading area]. See at least ¶ 69, FIG. 1B. See also ¶ 85, which shows that shade coverage is indeed used to rank parking positions. The parking module 120 may select the parking position 140 or the parking position 145 based on one of the respective parking positions ranking higher than the other [i.e., it may be determined to park at a first parking spot based on a parking duration and a first shading area. Examiner notes that the BRI of an orientation is a position within a parking space. Hence, a vehicle will necessarily park in the first parking spot with a first orientation]. See at least ¶ 86. See also ¶ 17, which discusses how a mobile machine, being semi-stationary, may adjust its parking orientation);
	parking at the first parking spot with the first orientation (After determining the highest ranking selectable parking position 125 and selecting the highest ranking selectable parking position 125, the parking module 120 may cause the mobile machine to park at, for example, the parking position 140. See at least ¶ 87); and 
	determining to park at the first parking spot with a second orientation of the vehicle for a second time period (The placement of the mobile machine at the parking position may correspond to the mobile machine being semi-stationary …. For example, the mobile machine may remain on and/or placed in a mode permitting some movement of the mobile machine when placed within the parking position (e.g., … moving within the confines of the parking position to charge.) [i.e., moving within the confines of the parking position is analogous to parking with at least a second orientation]. See at least ¶ 17);
	and parking the vehicle at the first parking spot with the second orientation (The placement of the mobile machine at the parking position may correspond to the mobile machine being semi-stationary …. For example, the mobile machine may remain on and/or placed in a mode permitting some movement of the mobile machine when placed within the parking position (e.g., … moving within the confines of the parking position to charge.). See at least ¶ 17).
	The combination of Chelian and Gaither fails to explicitly disclose determining to park at the first parking spot with a second orientation of the vehicle for a second time period based on the parking duration and the first shading area. 
	However, Bell teaches determining to park at the first parking spot with a second orientation of the vehicle for a second time period based on the parking duration and the first shading area (The vehicle 10 adjusts its position in response to the movement of concentrated solar energy and the focal point 44, such that the concentrated solar energy and focal point 44 is always directed onto the solar panel 14 …. [As a result,] the sunlight stays concentrated on the solar panel 14 of the vehicle 10 throughout the day as the Sun 40 moves across the sky [i.e., The vehicle changes its position within the parking position to capture solar rays and generate solar energy. Therefore, the vehicle moves to a second orientation for a second time period based on the parking duration and the first shading area]. See at least ¶ 32. See also ¶ 31 and FIGS 3A–3C, which discuss and show, respectively, how the vehicle is adjusted as the parking duration goes on in response to the movement of the sun).
	Chelian discloses parking at a parking spot at a first orientation and repositioning the vehicle to a second orientation for solar charging purposes. Gaither teaches determining a parking duration based on a user profile. Bell teaches repositioning a vehicle in a parking spot based on the parking duration and the first shading area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chelian and Gaither and include the feature of determining to park at the first parking spot with a second orientation of the vehicle for a second time period based on the parking duration and the first shading area, as taught by Bell, because it is useful feature in the art of vehicle parking. For instance, this feature aids in enabling a vehicle to receive an optimal amount of charge from solar energy as the sun changes position throughout the day. Accordingly, the incorporation of this feature enhances vehicle parking.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/
Primary Examiner, Art Unit 3668